Citation Nr: 1047634	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  10-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to service connection for bilateral eye 
disability.

6.  Entitlement to service connection for bilateral foot 
disability.

7.  Entitlement to service connection for skin cancer.

8.  Entitlement to service connection for a disability resulting 
from asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran in essence asserts he was exposed to asbestos while 
serving aboard the destroyer USS George Clymer, APA 27, and that 
he currently has asbestos-related disease as a result of that 
exposure.  He also urges that his skin cancer is a result of his 
exposure to intense sun during his World War II service in 
tropical area.  Finally, he urges that he has various orthopedic 
conditions, as well as eye disability, that are related to his 
service.  The record does document that he has a history of skin 
cancer and joint and orthopedic problems as he contends, and that 
he has eye problems for which he receives treatment.  He has been 
noted to have chest pains though no actual pulmonary problem is 
being alleged.

There is no presumption that a veteran was exposed to asbestos in 
service by reason of having been on a ship.  Dymant v. West, 13 
Vet. App. 141 (1999); aff'd, Dymant v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).  However, 
many World War II vintage vessels are known to have contained 
asbestos products.  Accordingly, the Board finds medical 
examination is required at this point to determine whether there 
is a relationship between such exposure and the claimed asbestos 
disease.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran is considered a reliable historian.  He has offered 
narrative explanations as to how each of the remaining 
disabilities occurred during hostilities with the enemy during 
the war.  

The Veteran was not provided a VA examination and no VA medical 
opinion was obtained in connection with his claims that are on 
appeal.  VA is obliged to provide a VA examination or obtain a 
medical opinion when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in service 
or has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the current 
disability or symptoms may be associated with service or with 
another service-connected disability, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is not 
necessarily a determination "medical in nature," and may be 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Under the circumstances, the Board finds that examinations for 
the issues on appeal are warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination by a physician with sufficient 
expertise to assess the etiology of the 
Veteran's claimed asbestos-related 
disability.  The claims folder must be made 
available to and reviewed by the examiner.

The examiner should consider the Veteran's 
account of his shipboard duties and 
activities to be credible in determining 
the degree to which he may have been 
exposed to asbestos during his years of 
shipboard service.

Based on examination of the Veteran and 
review of the claims file, the examiner 
should express an opinion with respect to 
the Veteran's claimed asbestos disability 
as to whether it is at least as likely as 
not (50 percent or more probable) that any 
current disorders are etiologically related 
to the Veteran's exposure to asbestos 
during active service.

The rationale for all opinions expressed 
should be provided.

2.  The Veteran should be afforded VA 
examinations by examiners with appropriate 
expertise to determine the nature and 
etiology of any currently present skin 
cancer and disabilities of the shoulders, 
knees, hips, ankles, feet and eyes.  The 
claims folder must be provided to and 
reviewed by each examiner.  Based on 
examination results and a review of the 
claims folders, the appropriate examiner 
should provide an opinion with respect to 
each of the claimed disorders as to whether 
there is a 50 percent or better probability 
that the disorder is etiologically related 
to service.  The rationale for each opinion 
expressed must also be provided.  The 
examiners should consider the Veteran's 
account of his shipboard duties and 
activities to be reliable.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



